 

PROMISSORY NOTE







 October 28, 2014




FOR VALUE RECEIVED, Oaxaca Resources Corp., a Nevada Corporation, promises to
pay Jose Othoniel Gonzalez Montes, on or before December 31, 2018, the amount of
Five Thousand Dollars ($5,000.00) in the currency of the United States, plus
simple interest on the principal amount of this Promissory Note accrued at a
rate of 6% per annum.




Time shall be the essence of this Promissory Note.




This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.







OAXACA RESOURCES CORP.







Per /s/ Jose Othoniel Gonzalez Montes

     Jose Othoniel Gonzalez Montes, Pres., CEO, CFO















